Case 1:20-cv-23889-BB Document 47 Entered on FLSD Docket 06/03/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 20-cv-23889-BLOOM

 SCOTTY SANTOS DIAZ,

        Plaintiff,

 v.

 SGT. INEZ MARTIN,
 WARDEN JOSE COLON,
 DR. FRANCK PAPILLON,

        Defendants.
                                         /

                      ORDER ON MOTION TO STAY PROCEEDINGS

        THIS CAUSE is before the Court on Defendants’ Motion to Stay Proceedings Pending

 the Court’s Ruling on Defendants’ Motion to Dismiss, ECF No. [30] (the “Motion to Stay”). The

 Court has carefully reviewed the Motion to Stay, all opposing and supporting submissions, the

 record in this case and the applicable law, and is otherwise fully advised. For the reasons that

 follow, the Motion to Stay is denied.

        Plaintiff is a pro se prisoner confined at the Dade Correctional Institution, who alleges that

 multiple prison officials violated his Eighth Amendment Rights through the use of excessive force

 and deliberate indifference to his serious medical needs. Following initial screening, the Court

 determined that Plaintiff’s excessive force claim against Defendant Inez Martin and deliberate

 indifference claim against Defendant Warden Jose Colon should proceed. See ECF No. [18]. On

 April 13, 2021, Defendants filed their joint Motion to Dismiss, ECF No. [29], arguing that

 Plaintiff’s excessive force claim is barred by the Heck doctrine, Plaintiff’s claims fail for failure

 to exhaust administrative remedies, failure to state a claim, and qualified immunity. See ECF No.
Case 1:20-cv-23889-BB Document 47 Entered on FLSD Docket 06/03/2021 Page 2 of 4

                                                                    Case No. 20-cv-23889-BLOOM

 [29]. In the Motion to Stay, Defendants contend that the Court should stay further proceedings and

 discovery in this case until the Court has ruled upon the Motion to Dismiss.

        A district court “has broad discretion to stay proceedings as an incident to its power to

 control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). Motions to stay discovery

 “are not favored because when discovery is delayed or prolonged it can create case management

 problems which impede the Court’s responsibility to expedite discovery and cause unnecessary

 litigation expenses and problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997).

 “[D]iscovery stay motions are generally denied except where a specific showing of prejudice or

 burdensomeness is made.” Montoya v. PNC Bank, N.A., No. 14-20474-CIV, 2014 WL 2807617,

 at *2 (S.D. Fla. June 20, 2014). The party moving for a stay of discovery has “the burden of

 showing good cause and reasonableness.” Feldman, 176 F.R.D. at 652.

        “While it is not necessary for the Court to, in effect, decide the motion to dismiss to

 determine whether the motion to stay discovery should be granted, it is necessary for the Court to

 ‘take a preliminary peek’ at the merits of the motion to dismiss to see if it appears to be clearly

 meritorious and truly case dispositive.” Id. at 652-53. “[A] motion to stay discovery . . . is rarely

 appropriate unless resolution of the motion will dispose of the entire case.” Bocciolone v.

 Solowsky, No. 08-20200-CIV, 2008 WL 2906719, at *2 (S.D. Fla. July 24, 2008). Further,

 “discovery stay motions are generally denied except where a specific showing of prejudice or

 burdensomeness is made or where a statute dictates that a stay is appropriate or mandatory.”

 Montoya, 2014 WL 2807617, at *2. “Ultimately, the proponent of the stay bears the burden of

 demonstrating its necessity, appropriateness, and reasonableness.” Ray v. Spirit Airlines, Inc., No.

 12-61528-CIV, 2012 WL 5471793, at *1 (S.D. Fla. Nov. 9, 2012).




                                                  2
Case 1:20-cv-23889-BB Document 47 Entered on FLSD Docket 06/03/2021 Page 3 of 4

                                                                   Case No. 20-cv-23889-BLOOM

        As an initial matter, the Court does not find that Defendants have demonstrated that

 discovery would be unduly burdensome, much less have they made a “specific showing” of

 prejudice or difficulty that is required to impose a stay on discovery. See Montoya, 2014 WL

 2807617 at *2 (conclusory statements regarding burdensome discovery could not support stay);

 Ray, 2012 WL 5471793, at *3 (rejecting stay where defendant “ha[d] not identified in any specific

 and tangible way the unreasonable discovery burdens it will face absent a stay”).

        Moreover, Defendants’ reliance on Chudasama v. Mazda Motor Corporation, 123 F.3d

 1353, 1368 (11th Cir. 1997), is misplaced. Chudasama does not state a general rule that discovery

 should be stayed pending resolution of a motion to dismiss. Reilly v. Amy’s Kitchen, Inc., No. 13-

 21525-CIV, 2013 WL 3929709, at *1 (S.D. Fla. July 31, 2013) (“[T]here is no general rule that

 discovery be stayed while a pending motion to dismiss is resolved.”); Gannon v. Flood, No. 08-

 60059-CIV, 2008 WL 793682, at *1 (S.D. Fla. Mar. 24, 2008) (Chudasama “does not indicate a

 broad rule that discovery should be deferred whenever there is a pending motion to dismiss.”);

 Bocciolone, 2008 WL 2906719, at *1 (“[C]ourts have consistently rejected any per se requirement

 to stay discovery pending resolution of a dispositive motion.”). In addition, the cases cited by

 Defendants to support the contention that a stay is especially warranted when a government official

 raises an immunity defense do not state such a general rule either. In fact, “[m]otions to stay

 discovery pending ruling on a dispositive motion are generally disfavored in this district.” Flecha

 v. Neighbors Moving Servs., Inc., 944 F. Supp. 2d 1201, 1203 (S.D. Fla. 2013); Ray, 2012 WL

 5471793, at *3 (explaining that the Chudasama court “confronted a very specific situation

 involving a threefold problem — unjustifiable delay by the district court in ruling on the motion

 to dismiss, an erroneous decision to compel discovery from the defendant prior to adjudicating the

 motion to dismiss, and an especially dubious fraud claim that was likely to be dismissed”).



                                                 3
Case 1:20-cv-23889-BB Document 47 Entered on FLSD Docket 06/03/2021 Page 4 of 4

                                                                   Case No. 20-cv-23889-BLOOM

        In addition, the Court has taken a “preliminary peek” at Defendants’ Motion to Dismiss.

 Pereira v. Regions Bank, 6:12-CV-1383-ORL-22, 2012 WL 5448191, at *1 (M.D. Fla. Nov. 7,

 2012). In deciding whether to grant a stay, the Court must “balance the harm produced by a delay

 in discovery against the possibility that the motion will be granted and entirely eliminate the need

 for such discovery.” Berry v. Canady, No. 2:09-CV-765-FTM-29, 2011 WL 806230, at *1 (M.D.

 Fla. Mar. 2, 2011). Upon review, under the particular circumstances present here, the Court does

 not agree that a stay of discovery is warranted.

        Accordingly, it is ORDERED AND ADJUDGED that Defendants’ Motion to Stay, ECF

 No. [30], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 2, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Scotty Santos Diaz, pro se
 670614
 Dade Correctional Insitution
 Inmate Mail/Parcels
 19000 SW 377th Street
 Florida City, Florida 33034




                                                    4
